Order, entered on January 26, 1965, and re-entered on January 28, 1965, granting the motion of the third-party defendant to the extent of vacating the automatic stay of the disclosure proceedings, directing the taking of depositions and appointing a Referee .to supervise said depositions, unanimously affirmed, with $30 costs and disbursements to respondent. In affirming the order we approve of the appointment of a Referee. While the power to appoint supervising Referees in disclosure proceedings should foe exercised sparingly, particularly in advance of the actual commencement of such proceedings, the circumstances of this case justify such appointment. The nature of this ease and its procedural posture are such as to require that .the depositions be taken and -completed with dispatch. The third-party claimant should have his motion for summary judgment considered without undue delay. The supervision by a Referee of the examination proceedings, we -believe will aid in the expedition of the proceedings. Accordingly, the examination before trial should be commenced forthwith and be conducted with all deliberate speed to the end that the motion for summary judgment may be heard as soon as possible. Concur-— Botein, P. J., Rabin, Valente, Eager and Bas-tow, JJ.